Citation Nr: 1438185	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. In September 2011, he withdrew that request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e) ; 20.704(d), (e) (2013).

Since the last adjudication of the appeal by the agency of original jurisdiction (AOJ)  in August 2011, additional evidence has been received.  See 38 C.F.R. § 20.1304 (2013).  The Veteran has waived AOJ consideration of this evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination in the claims file was performed in July 2010, but this examination was a general medical examination that included a somewhat cursory evaluation of the feet.  The last examination for the feet exclusively was performed in March 2009.  Thus, the Board concludes that the VA examination results are too remote to provide a picture of the Veteran's current bilateral foot disability sufficient for rating purposes and remands the appeal so that another VA examination may be scheduled.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the Veteran receives regular podiatric treatment at the VA facility in Charlotte, North Carolina.  The most recent pertinent VA treatment note is dated in April 2011, and the most recent record overall is dated in August 2011.  Therefore, the Board determines that all VA treatment notes for the Veteran dated from August 2011 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the Charlotte VA Medical Center and all associated outpatient clinics dated from August 2011 to the present. All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for a VA podiatric examination to assess the current nature and severity of his bilateral pes planus.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



